DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 06/17/2022 has been entered. Claims 13-14 have been withdrawn from consideration. Claim(s) 1-12 remain pending and have been examined below. The amendments to the claims have overcome the rejections under 35 U.S.C. 112(b) and the claim objections. The rejections under 112(b) and the claims objections are hereby withdrawn.
Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive. The Applicant has argued on page 6 the following points:
That Janitschek does not teach the water-based gelatinous fluid being used in the apparatus such that the combination of Pastori and Janistchek is non-obvious. Respectfully the Office disagrees. Janistcheck is not relied upon to teach the powered abrasive fluid suspended in a water-based gelatinous fluid, but is only relied upon to teach a water-jet cutting machine having similar structure and the use of a peristaltic pump to move the abrasive slurry. Janistcheck is considered analogous art because Janistcheck is relevant to the problem of water-jet cutting. Janistcheck is not required to teach the water-based gelatinous fluid because Pastori in paragraphs [0078-0081] teaches the use of metal grits suspended in a water-based gelantious substance.
That the prior art does not disclose powered abrasive material to be homogenously dispersed in suspension in a water-based gelatinous fluid. Respectfully the Office disagrees. Pastori, page 3, paragraphs [0078-0081] teaches metal grits homogeneously suspended in a water-based gelatinous substance. The metal grits are a form of dry abrasive power in suspension. 
Claim Interpretation
	Note: Whenever the claims indicated inclusive (and) or alternative (or) limitations, only the alternative limitations were examined unless stated different in the rejection.  Similarly, whenever the claims indicated optional limitations (e.g. “optionally"), the claim limitations were considered to be a preference and not a requirement unless stated different in the claim rejection.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: pumping means in claim 1. Where in the instant case the pumping means is interpreted per the Applicant’s disclosure in paragraph [00124] to be a water pump (2).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pastori (US PGPUB No. 2019/0210188) in view of Janitschek (US Patent No. 10,513,009), hereinafter referred to as Pastori and Janitschek, respectively.
	Regarding claim 1 (Currently Amended), Pastori discloses in figure 1, an abrasive water-jet cutting machine, comprising: 
	- pumping means, fluidly connectable to a water source, for the generation of a pressurized water flow (4 being a waterjet pump, where 4 is recognized to have insubstantial differences between the prior art element, 4, and the corresponding element disclosed in the specification); 
	- a cutting head (10), comprising a primary nozzle (11), a mixing chamber (12) and a focusing nozzle (14), wherein the pressurized water flow from the pumping means is conveyed into the primary nozzle of the cutting head where the pressure energy of the pressurized water flow is converted into kinetic energy so as to form a water jet, and wherein said water jet is then conveyed into the mixing chamber (page 3, paragraph [0075]); 
	- a dispensing system of powdered abrasive material, comprising: 
		- a tank containing powdered abrasive material (22), 
		- a supply tube (23), which fluidly connects the tank to the mixing chamber of the cutting head (23 connects to the tank 22), 
		- an actuator (27) interposed between the tank and the supply tube, which delivers the powdered abrasive material contained in the tank into the mixing chamber, through the supply tube (page 4, paragraphs [0090-0092], 27); 
	wherein the cutting head mixes, in the mixing chamber, the abrasive material with the water jet, thus forming a water-abrasive material mixture jet, and said cutting head delivers the water-abrasive material mixture jet, through the focusing nozzle (page 1, paragraph [0025]); and 
	wherein the powdered abrasive material delivered in the mixing chamber is homogeneously dispersed in suspension in a water-based gelatinous fluid (page 3, paragraphs [0078-0081], where the abrasive is made of at least metal grits based on aluminum).
	Pastori does not explicitly disclose that wherein the actuator is a peristaltic pump.
	Janitschek teaches an abrasive water-jet cutting machine comprising: pumping means (col 3, lines 34-38), a cutting head (col 3, lines 34-35, 50) comprising: a primary nozzle (col 3, lines 34-38, 60), a mixing chamber (col 3, line 54, 92) and a focusing nozzle (col 3, line 56, 80); a supply tube which fluidly connects to the mixing chamber of the cutting head (col 6, line 50, 74), and a peristaltic pump (col 5, lines 21-24) interposed before the supply tube to supply the fluid to the nozzle (col 5, lines 21-24).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pastori with the teachings of Janitschek to incorporate the peristaltic pump as the actuator before the supply tube and after the tank because supplying the fluid with the peristaltic pump prevents clogging and excess impingement and promotes particle entrainment in an orderly manner (col 5, lines 65-67, summarized).
	Regarding claim 3 (Currently Amended), Pastori as modified further discloses the cutting machine according to claim 1, comprising an air duct which converges into the mixing chamber (13).
	Regarding claim 4 (Currently Amended), Pastori as modified further discloses the cutting machine according to claim 1, comprising an electronic controller configured to adjust the amount of abrasive mixture delivered by the dispensing system (claim 10).
	Regarding claim 5 (Currently Amended), Pastori as modified further discloses the cutting machine according to claim 1, wherein the tank contains an abrasive mixture (page 4, paragraph [0093], 21 is in within 22).
	Regarding claim 6 (Currently Amended), Pastori as modified further discloses the cutting machine according to claim 4, wherein the electronic controller is configured to adjust the amount of abrasive mixture delivered by the actuator, through an open-loop control (claim 10, where the controller is capable of adjusting the abrasive mixture through an open-loop control).
	Regarding claim 7 (Currently Amended), Pastori as modified further discloses the cutting machine according to claim 1, wherein the tank comprises at least a first tank containing water-based gelatinous fluid (fig 1, 24), and at least a second tank containing powdered abrasive material (fig 1, 26), and wherein the dispensing system comprises a mixer interposed between the tank and the actuator (page 4, paragraph [0093], 24 has an agitator), and configured to mix the water-based gelatinous fluid contained in the at least a first tank with the powdered abrasive material contained in the at least a second tank, so as to form an abrasive mixture, and convey the abrasive mixture into the actuator (page 4, paragraph [0093]).
	Regarding claim 9 (Currently Amended), Pastori as modified further discloses the cutting machine according to claim 3, wherein the electronic controller is configured to adjust: - the amount of the abrasive mixture delivered by the mixer and/or - the amount of the abrasive mixture delivered by the actuator and/or - the air amount introduced from the air duct into the mixing chamber and/or - the actuation of the pulsation damper (claim 10, the controller is capable of the amount of the abrasive mixture delivered by the actuator).
	Regarding claim 10 (Currently Amended), Pastori as modified further discloses the cutting machine according to claim 9, wherein the electronic controller is configured to carry out the adjustment by means of a closed-loop control (claim 10, the controller is capable of adjusting by a closed-loop control, having the same structure is also capable of closed-loop control).
	Regarding claim 11 (Currently Amended), Pastori as modified further discloses the cutting machine according to claim 1, wherein, in the abrasive mixture, the mass ratio of the powdered abrasive material to the water-based gelatinous fluid is between 1.0 and 3.5 (claim 5).
	Regarding claim 12 (Currently Amended), Pastori as modified further discloses the cutting machine according to claim 1, wherein the supply tube is connected to the cutting head by means of an injector nozzle, and wherein the injector nozzle protrudes into the mixing chamber (fig 1, 23 is into 12).
	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pastori (US PGPUB No. 2019/0210188) in view of Janitschek (US Patent No. 10,513,009), as applied to claim 1 above, and in further view of Schubert et al (US Patent No. 9,283,656), hereinafter referred to as Pastori, Janitschek, and Schubert, respectively.
	Regarding claim 2 (Currently Amended), Pastori as modified discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose wherein the supply tube is made of polymer material.
	Schubert teaches an abrasive jet system comprising supply tubes that carry abrasive made from plastic (col 5, lines 22-27, 414).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Pastori with the teachings of Schubert to incorporate plastic tubing because plastic is a more economical material and is abrasion resistant.
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pastori (US PGPUB No. 2019/0210188) in view of Janitschek (US Patent No. 10,513,009), as applied to claim 1 above, and in further view of Bilke et al (US Patent No. 10,391,611), hereinafter referred to as Pastori, Janitschek, and Bilke, respectively.
	Regarding claim 8 (Currently Amended), Pastori as modified discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose a pulsation damper fluidly connected to the supply tube.
	Bilke teaches a fluid cutting system comprising a fluid supply line and a pulsation damper connected to supply line (col 2, lines 36-51).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Pastori with the teachings of Bilke to incorporate a pulsation damper connected to the supply line because the pulsation damper is for damping pressure fluctuations in the supply line which ensures consistent pressure to the cutting head (col 2, lines 36-51, summarized).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723